[Cite as State v. Nelson, 2019-Ohio-922.]



                                  IN THE COURT OF APPEALS

                         TWELFTH APPELLATE DISTRICT OF OHIO

                                            FAYETTE COUNTY




STATE OF OHIO,                                     :

       Appellee,                                   :     CASE NO. CA2018-05-007
                                                                  CA2018-05-008
                                                   :
    - vs -                                                   DECISION
                                                   :          3/18/2019

SHAWNA E. NELSON,                                  :

       Appellant.                                  :




   CRIMINAL APPEAL FROM FAYETTE COUNTY COURT OF COMMON PLEAS
                       Case No. CRI 20170222



Jess C. Weade, Fayette County Prosecuting Attorney, 110 East Court Street,
Washington C.H., OH 43160, for appellee

Stephen H. Eckstein, 1208 Bramble Avenue, Washington C.H., Ohio 43160, for
appellant



        Per Curiam.

        {¶ 1} This cause came on to be considered upon a notice of appeal filed by

appellant Shawna E. Nelson, the transcript of the docket and journal entries, the

transcript of proceedings and original papers from the Fayette County Court of Common

Pleas, and upon a brief filed by appellant's counsel.

        {¶ 2} Appellant's counsel has filed a brief with this court pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967), which (1) indicates that a careful review
                                                             ______________________

of the record from the proceedings below fails to disclose any errors by the trial court

prejudicial to the rights of appellant upon which an assignment of error may be

predicated; (2) lists one potential error "that might arguably support the appeal," Anders

at 744, 87 S. Ct. at 1400; (3) requests that this court review the record independently to

determine whether the proceedings are free from prejudicial error and without

infringement of appellant's constitutional rights; (4) requests permission to withdraw as

counsel for appellant on the basis that the appeal is wholly frivolous; and (5) certifies

that a copy of both the brief and motion to withdraw have been served upon appellant.

       {¶ 3} Having allowed appellant sufficient time to respond, and no response

having been received we have accordingly examined the record and find no error

prejudicial to appellant's rights in the proceedings in the trial court. The motion of

counsel for appellant requesting to withdraw as counsel is granted, and this appeal is

dismissed for the reason that it is wholly frivolous.


                                                        HENDRICKSON, P.J., RINGLAND
and PIPER, JJ., concur.




                                           -2-